Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 19-26 are all the claims for this application.
2.	Claims 1-18 are canceled and new Claims 20-26 are added in the Reply of 1/26/2021. The subject matter of the new claims is germane to the elected subject as set forth below and the claims are joined for examination.

Election/Restrictions
3.	Applicant’s election of Group II (Claims 19-26) in the reply filed on 1/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 19-26 are all the claims under examination.

Information Disclosure Statement
5.	The IDS’ of 7/16/2019 and 12/16/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Specification
6.	The disclosure is objected to because of the following informalities:
a) The improper use of the term, e.g., Tween, Tris, ATCC, iVIEW DAB Detection, VEVO, Histoacryl, Nair, Rosetta-gami 2, Capto adhere, Shuffle T7 Express, HiLoad pGEM®-T Easy, FirstChoice™ RLM-RACE Kit, GSTrap FF column, GlutaMax, HiTrap Protein G, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
b) [00142] is objected to for the infinite scope of ranges by the designation “et cetera” because the ordinary artisan cannot determine what ranges fall within the meaning of the term “et cetera” by comparison to those examples set forth in the paragraph. The recited ranges set no guidance for what is contemplated by Applicants as to the meaning of what falls under “et cetera.”
c) The abstract of the disclosure is objected to because it contains both legal language, i.e., “inter alia” and implied language “The invention provides…”
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).
  
Claim Objections
7.	Claims 19-26 are objected to because of the following informalities:  
a) The claims reference the abbreviation for plasmalemma vesicle-associated protein (PLVAP) without mention of the protein name.
b) The claims reference hepatocellular carcinoma (HCC) without mention of the full name of the cancer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	a) Claims 19-26 are indefinite in reciting for the generic method a conjugate between any coagulating agent and any antibody that binds any ECD epitope on hPLVAP absent a description of how that structure of the conjugate contributes to being therapeutically effective against the HCC. The specification teaches in Figures 3A-3B and 4 the bicistronic construct comprising what encodes the VH-CH1 being in hinge and linker association with the coagulating agent whereas the VL-CL encoded strand does not comprise a conjugation. The specific and generic teaching in the specification does not disclose a direct fusion between the coagulating agent and the antibody but through a combined hinge and linker in order to effectuate the conjugate being therapeutic. In [0085] refer to the third step. In [00101] refer to the second step. 
	[0029] FIGS. 3A and 3B are diagrams showing construction of MECA32-Fab-TF expression vectors. Linker sequence (G4S)3 shown is the same linker sequence that corresponds to amino acid positions 225-239 of SEQ ID NO: 23.
[0030] FIG. 4 is a diagram of the expression construct for CSRO2-Fab-TF. Linker sequence (G4S)3 corresponds to amino acid positions 225-239 of SEQ ID NO: 23.
[0050] FIG. 24 is an annotated sequence of SEQ ID NO: 23, the recombinant CSR02-Fd-TF insert, wherein the VH domain of Fd (1-114) is underlined, the CH1 domain of Fd (115-216) is bolded, the hinge (217-225) is double-underlined, the linker (226-239) is represented by lowercase letters, and the extracellular domain of human tissue factor (240-458) is italicized.
The ordinary artisan cannot determine the full meets and bounds of the conjugate based on the limited description for the method invention as a whole.
	b) Claims 23-24 are indefinite for reciting that the sequence is a “SEQ ID NO” per se. It is inconceivable that the sequence is a SEQ ID NO when the proper reference is to its being a sequence of SEQ ID NO__.
c) Claim 26 is drawn to variant species for a conjugate of Claim 19 so long as the sequences are at least 90% identical to the sequence of SEQ ID NO: 23. Thus, it is unclear were the variation lies in the entirety for the parental sequence to the extent that modifications can occur anywhere within a VH/VL domain or is confined to one or more specific CDR domains of the antibody portion. Thus, it is unclear were the variation lies in the entirety for the parental sequence to the extent that modifications can occur anywhere within the coagulation domain or even the hinge-peptide linker portion. The ordinary artisan cannot discern if the percent variation reflects amino acid insertions, deletions, substitutions or a combination thereof. The ordinary artisan cannot discern if the variation would effect or impact the functionality of the conjugate to the extent the HCC-treatment endpoint was impaired or reduced, in vivo.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 19 is interpreted as encompassing a treatment method for a HCC tumor comprising a vasculature being PLVAP+ comprising administering a conjugate comprising a genus of coagulating agents (small molecule drug or protein) conjugated to a genus of polyclonal and/or monoclonal antibodies binding anywhere on the extracellular domain of any human PLVAP to any one or more epitopes (considered as being cross-reactive in binding to epitopes) so long as the conjugate is treatment effective, in vivo, for the tumor.
	The specification does not support the method treatment claims using myriad conjugates where the coagulating agent element of the conjugate is not even defined by a structure.


	The working method invention reduced to practice uses the tissue factor being conjugated to the antibody portion thru a hinge linker combination supported at [0055; 0101; 0121; Figures 7-18]. The specification does not show a reasonable number of working embodiments for anything but the tissue factor of the sequence of SEQ ID NO: 1 being in hinge-flexible peptide linkage association with the antibody used in the treatment method.
b)    Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of the genus of conjugate molecules comprising just any coagulating agent as discussed above under section a.
c)    Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the genus of conjugate molecules comprising just any coagulating agent as discussed above under section a.
d)    Method of making the claimed invention: the specification teaches making the conjugate therapeutic agent comprising only the tissue factor protein of SEQ ID NO: 1 and NO other coagulating agents as discussed above under section a).
e)    Level of skill and knowledge in the art: the construction of conjugates comprising a protein portion conjugated to an antibody portion, protein expression and 
f) Predictability in the Art:
See for example, Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc) stating in part as to what constitutes a reasonable number of species to meet the written description guidelines:

"a few broad principles hold across all cases"; “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement. Falko-Gunter Falkner v. Inglis,

448 F.3d 1357, 1366-67 (Fed. Cir. 2006). Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough. Rather, as stated above, it is the specification itself that must demonstrate possession. And while the description requirement does not demand any particular form of disclosure, Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).”

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.

The ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed genus of conjugate entities comprising the required generic 

Written Description
10.	Claim 19 IS rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 is interpreted as being drawn to a genus of conjugates comprising any polyclonal and monoclonal antibodies with no structural limitations and which are bereft in reciting any structural aspects for the genus but for the fact they are in formation with a coagulating agent to form said conjugate.
Thus, and in the absence of the claim including any recitations for consensus sequences, conserved residues, canonical domains, etc, falling within the CDRs or frameworks that might affect binding of the genus of anti-PLVAP antibodies, Applicants were not in possession of the full scope of the claimed method invention at the time of filing.
a) The specification teaches two working embodiments for the method invention being designated KFCC-GY4 and KFCCY-GY5 in being those antibody formats binding to hPLVAP, in vivo, as a conjugate entity. See Figures 1-18.

    PNG
    media_image1.png
    596
    518
    media_image1.png
    Greyscale

The specification does not show a reasonable number of working embodiments for anything but the KFCC-GY4 and KFCCY-GY5 anti-PLVAP antibody conjugate used in the treatment method, in vivo.

b)    Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of the myriad antibodies meeting the functional requirements of the claims.

c)    Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure 

d)    Method of making the claimed invention: the specification teaches making antibody-based conjugates as discussed above under section a).

e)    Level of skill and knowledge in the art: the construction of antibody-based conjugates, protein sequencing, protein expression and bioassays for identifying functionality of the conjugates was well established at the time of the invention.

f)    Predictability in the Art: 
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody 
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

Applicants have not characterized a sufficient number of polyclonal and monoclonal anti-PLVAP antibodies much less reduced to practice a reasonable number of variable domain variants for any one of those antibodies which bind to the genus of human PLVAP epitopes, and therefore, the ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed genus of antibodies meeting all of the structural and functional properties required of the treatment method claim.


Written Description
11.	Claim 19 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
	The claims encompass a method of treating any tumor having PLVAP+ vasculature using a conjugate having 95% sequence identity to the sequence of SEQ ID NO:23 of Claim 19.
[0050] FIG. 24 is an annotated sequence of SEQ ID NO: 23, the recombinant CSR02-Fd-TF insert, wherein the VH domain of Fd (1-114) is underlined, the CH1 domain of Fd (115-216) is bolded, the hinge (217-225) is double-underlined, the linker (226-239) is represented by lowercase letters, and the extracellular domain of human tissue factor (240-458) is italicized. 
Thus, the sequence corresponding to SEQ ID NO: 23 comprises the single domain VH from the Fd antibody and does not comprise the VL domain from the CSR02 antibody. Still further, the claim requires variants to the sequence that are not defined as to their nature and kind and/or location with respect to the overall polypeptide sequence.
Applicants have failed to show the existence of a reasonable number of single VH domain variants falling within the meaning of having “at least 90 identity” and having the binding specificity of the target antigen, PLVAP, much less that would provide the claimed functional properties required of the antibody, namely, treating the HCC tumor, with PLVAP+ vasculature, in vitro or in vivo. 
The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).   One of skill in the art would conclude that the specification fails to disclose a representative number of species much less a single species to describe the claimed genera of conjugates having at least 95% identity with the sequence of SEQ ID NO: 23 and which possess the structure/function correlation to even approximate the written description requirements.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 19-21 is/are rejected under 35 U.S.C. 103 as being obvious over USPN 8815240 (published 8/26/14, filed 3/18/09; IDS of 7/16/2019) or USPN 8,821,880 (published 9/2/14; filed 9/9/09; IDS of 7/16/2019) in view of Huang et al. (Science 275:547-550 (1/24/1997); cited in the IDS of 7/16/2019).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 
The claimed method invention using the conjugate is prima facie obvious at the time of the invention over USPN 8815240 or USPN 8,821,880 in view of Huang.

8815240 or 8,821,880 teach and disclose a PLVAP antagonist is an antibody that specifically binds a PLVAP protein (e.g., a human PLVAP protein). In a particular embodiment, the PLVAP antagonist is administered in combination with a second therapeutic agent, such as a chemotherapeutic agent or anti-angiogenic agent; “For the purpose of treating HCC, PLVAP antibodies of the invention may include a radiolabel or other therapeutic agent that enhances destruction of cells expressing PLVAP (e.g., vascular endothelial cells surrounding HCC cells)” where the radiolabel or the therapeutic agent is understood to be bound to the antibody.

8815240 or 8,821,880 teach and disclose antibodies produced by hybridomas were named KFCC-GY4 and KFCC-GY5 recognizing human PLVAP protein of SEQ ID NO: 2. The sequences of the V.sub.H and V.sub.L domains of monoclonal antibodies KFCC-GY4 and KFCC-GY5, and the CDRs of these domains, are shown in FIGS. 15A and 15B and 16A and 16B, respectively. The VH/VL domains for those 

Both 8815240 and 8,821,880 teach and appreciate binding other therapeutic agents to the PLVAP antibody to enhance tumor treatment, most notably the genus of anti-angiogenesis agents. Haung teaches and substantiates tissue factor, a well-known coagulating agent, being linked or bound to a tumor specific antibody for use in generating thrombosis within a tumor site in vivo as follows:

    PNG
    media_image2.png
    597
    564
    media_image2.png
    Greyscale

The ordinary artisan would have been motivated to have produced the instant claimed method using the conjugate and been reasonably assured of success in having done so at the time of the invention based on the combined disclosures of USPN 8815240 or USPN 8,821,880 in view of Huang. That combining an anti-tumor marker antibody with a therapeutic agent such as an anti-coagulation factor was well understood at the time of the invention based on the general teachings of the references alone or in combination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8-10 of U.S. Patent No. 8,815,240 in view of 
Huang. The reference patent is not afforded safe harbor protection under 35 USC 121 because it does not share continuity with the instant application.
8815240 claims:
5. An isolated monoclonal antibody that specifically binds to SEQ ID NO:23 with the epitopic specificity of monoclonal antibody KFCC-GY4 or monoclonal antibody KFCC-GY5. 

8. A pharmaceutical composition for the treatment of hepatocellular carcinoma in a mammalian subject, comprising the monoclonal antibody of claim 5. 

9. The composition of claim 8, further comprising at least one chemotherapeutic agent. 

10. The composition of claim 9, wherein the chemotherapeutic agent is selected from the group consisting of doxorubicin, cisplatin, mitomycin, 5-fluorouracil, tamoxifen, sorafenib and octreotide. 

8815240 teach and disclose a PLVAP antagonist is an antibody that specifically binds a PLVAP protein (e.g., a human PLVAP protein). In a particular embodiment, the PLVAP antagonist is administered in combination with a second therapeutic agent, such as a chemotherapeutic agent or anti-angiogenic agent; “For the purpose of treating 

8815240 teach and disclose and claims antibodies produced by hybridomas were named KFCC-GY4 and KFCC-GY5 recognizing human PLVAP protein of SEQ ID NO: 2. The sequences of the V.sub.H and V.sub.L domains of monoclonal antibodies KFCC-GY4 and KFCC-GY5, and the CDRs of these domains, are shown in FIGS. 15A and 15B and 16A and 16B, respectively. The VH/VL domains for those antibodies correspond to SEQ ID NOS: 3/4 and 5/6, respectively of Claim 16. In addition the sequences corresponding to VH and VL domains of instant Claim 18 are found by sequence comparison as taught by 8815240 or 8,821,880.
Both 8815240 teach and appreciate binding other therapeutic agents to the PLVAP antibody to enhance tumor treatment, most notably the genus of anti-angiogenesis agents. Haung teaches and substantiates tissue factor, a well-known coagulating agent, being linked or bound to a tumor specific antibody for use in generating thrombosis within a tumor site in vivo as follows:

    PNG
    media_image2.png
    597
    564
    media_image2.png
    Greyscale

The ordinary artisan would have been motivated to have produced the instant claimed conjugate and been reasonably assured of success in having done so at the time of the invention based on the combined disclosures of USPN 8815240 in view of Huang. That combining an anti-tumor marker antibody with a therapeutic agent such as an anti-coagulation factor was well understood at the time of the invention based on the general teachings of the references alone or in combination.
.

14.	Claims 19, 20(b), 22, 23(b), 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10400026 (USAN 15/270,430). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed subject matter of a generic treatment effect for HCC, in vivo, is anticipated by the species taught in the reference patent for inducing thrombosis or necrosis as the means of treating HCC, in vivo, using the instant claimed conjugate comprising the TF and the antibody of element (b) in Claims 20 and 23. The ‘006 patent was not restricted based on the route to the method endpoint of treating HCC. 

    PNG
    media_image3.png
    749
    1019
    media_image3.png
    Greyscale


Conclusion
15.	No claims are allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643